UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL 61702 (Address of principal executive offices) (Zip code) Paul M. Harmon Office of the General Counsel 1701 N. Towanda Ave. Bloomington, IL 61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2007 Item 1. Report to Stockholders. Semi-Annual Report June 30, 2007 COUNTRY VP Growth Fund COUNTRY VP Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS July 2007 The
